IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 445 WAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
XAVIER S. DURAH,              :
                              :
                Petitioner    :


                                       ORDER


PER CURIAM

      AND NOW, this 8th day of January, 2015, the Petition for Allowance of Appeal is

DENIED. Petitioner's "Motion for Leave to File Sealed Supplemental Appendix to

Petition for Allowance of Appeal" is DENIED.